In the Circuit Court of Atchison County the appellant, W.E. Slusher, and one George Reynolds, were charged by information with grand larceny in that they stole a row boat belonging to one B.H. Spitler, May 27, 1922. On the third day of May, 1923, the appellant was tried on said charge, found guilty, and his punishment fixed at imprisonment for two years in the penitentiary, and from the judgment then rendered he appealed.
B.H. Spitler testified that he lived on an island in the Missouri River; he owned a row boat which he kept at the mouth of the Nishnabotna River on the Missouri side. The boat was fastened by a chain which was padlocked around a tree. Witness was acquainted with W.E. Slusher and George Reynolds by sight, and saw them camping on the south side of the Nishnabotna River before he lost his boat. Sunday morning, May 27th, he had occasion to use the boat. When he went to where it had been fastened it was gone. The chain had been cut, apparently by pinchers, which left marks on the part of the chain still locked to the tree. He described the boat and placed its value at thirty-five or forty dollars. A hammer and a grabhook which he kept in the boat were also gone.
He reported the loss to the sheriff, L.L. Chastain, who, with two deputies, Bob Andrews and William Capper, went to hunt for the boat and found it in the river near Slusher's house. Slusher said he bought the boat from a man named John Harmon, and paid four dollars for it. Afterwards Slusher came to Spitler and wanted to "settle" with Spitler about the boat; offered to buy *Page 290 
it, or send it back, and pay Spitler for his trouble; told Spitler that he gave two dollars for it, and bought it from Mr. Rounds. The State produced evidence to show that it was worth thirty dollars or more.
The defendant testified that he did not loosen the boat from where it was fastened, and that he bought the boat from Bill Rounds at the mouth of the Nishnabotna River where he was camped. He offered evidence to show that the boat was not worth thirty dollars.
I. At the close of the case the defendant presented a demurrer to the evidence, which the trial court overruled, and that ruling is assigned here as error. Slusher was foundRecent Possession:  in possession of the boat the next day afterPresumption         it was cut loose from where the owner hadand                 left it. Appellant cites a great manyEvidence of         authorities, and presents his argument thus:Guilt.
The recent possession of stolen property by the defendant raises a presumption of guilt, declare the authorities. A presumption of that character vanishes when evidence is produced in explanation of the occurrence. Since the State must rely upon that presumption to establish the defendant's guilt and the defendant testified without contradiction that he bought the boat from Bill Rounds, that explanation on his part puts the presumption to flight. Counsel apparently concede that the jury was not obliged to believe the defendant when he testified that he bought the boat, but, it is argued, the burden is on the State to prove its case; it is not on the defendant to prove his innocence. A presumption is not evidence. The State loses the benefit of the presumption arising from possession when the defendant offers evidence to explain it. The State, therefore, has no evidence which would support a verdict.
The argument is ingenious, but unsound, and based upon loose and inaccurate expressions in reported cases. The presumption of guilt arising from possession of recently stolen property has always been held sufficient *Page 291 
to make out a prima-facie case for the jury. Some cases call it "presumptive evidence," and "prima-facie evidence." There are cases which hold that a presumption arising from a certain state of facts vanishes when evidence is introduced to explain the situation; but those are not larceny cases. The confusion in that matter, however, has been entirely cleared up in the recent case of State v. Swarens, 241 S.W. 934, in the opinion by JAMES T. BLAIR, J., concurred in by a majority of the court, where it is held that the possession of property recently stolen is not a presumption of guilt, but is evidence of guilt. Being evidence it must be weighed by the jury. The doctrine of that case is not only in accordance with the great weight of authority, but is based upon sound reason. To find some person in possession of property recently stolen may raise at once in the mind a reasonable inference that the possessor is a thief, unless that possession is satisfactorily explained. The jury are to weigh that evidence. They may or may not believe the explanation. In this case they did not believe it. They had a right to disbelieve it, and to infer from such possession that the defendant was guilty, in view of his contradictory statements as to who sold him the boat. The demurrer could have been sustained only on the theory that such possession was not evidence at all, but a presumption which vanished upon the introduction of evidence. The trial court did not err in overruling the demurrer to the evidence.
II. The appellant further argues that the demurrer should have been sustained because the defendant did not testify that the boat was taken without his consent. It is conceded that the want of consent on the part of the owner may be shown by circumstances, but cases are cited which hold that whenTaking    the owner of property claimed to have been stolenWithout   testifies in person he must say directly that theConsent.  property was taken without his consent. [Wilson v. State, 12 Tex. App. 481[12 Tex. Crim. 481]; Garcia v. State, 26 Tex. 209; Hunt v. State, 231 S.W. (Tex.) l.c. 776.] *Page 292 
The Supreme Court of Nebraska, however, has held that although the owner of the property testifies in person it is not necessary for him to say in so many words that he did not consent to the taking of the property, provided it clearly appears from his testimony that it was taken without his consent. [Johns v. State,88 Neb. 145, l.c. 152.] The doctrine that the want of consent may be shown from the circumstances, although the owner testifies in person, appears in other cases. [Albritton v. State, 88 So. l.c. 624; State v. Prentice, 183 N.W. (Iowa) l.c. 414. See also State v. Porter, 26 Mo. l.c. 207.]
Here Spitler testified that he left his boat locked to a tree; that he went to get his boat, expecting to find it, and the chain had been cut. He immediately reported the loss of his boat to the sheriff. It would have been more definite and direct if the prosecuting attorney had asked him if he consented for anybody to take his boat in that way, or any other way. However, the inference is reasonable from his actions as he described them, that his boat was taken without his consent. In fact, no other inference could be drawn from that testimony, since it was uncontradicted.
We conclude that where the inference is clear, as it appears here, from what the owner did say while on the stand, that he did not consent to the taking of his property, that the evidence was sufficient to submit the matter to the jury.
III. Appellant assigns error in the giving of instruction numbered 2, as follows:
"The jury are instructed that if they believe from the evidence beyond a reasonable doubt, that the defendant W.E. Slusher, at the County of Atchison, and State of Missouri on or about the 27th day of May, 1922, did then and thereInstruction:  unlawfully and feloniously take, steal and carryOmitting      away the boat described in evidence, and that theDefense.      same was the property of the witness B.H. Spitler and that said *Page 293 
boat was taken by defendant with the intent to convert said boat to defendant's own use and permanently deprive the owner of his said boat, and that said boat was then and there of the value of thirty dollars or more, then you will find the defendant guilty of grand larceny and assess his punishment at imprisonment in the penitentiary for a period not exceeding five years."
The instruction is almost an exact copy of an instruction condemned by this court in case of State v. Collins, 237 S.W. l.c. 519, and the Attorney-General confesses error in giving this instruction. The vice of the instruction is that it purports to cover the whole case, and authorizes a verdict without taking into consideration the defenses offered by the defendant to the effect that he bought the boat — came by it honestly. Under Section 4025, Revised Statutes 1919, whether requested or not, the court must instruct on all questions of law arising in the case, and that means the court should present to the jury the defendant's theory of the case, as well as that of the State. [State v. Cantrell, 234 S.W. 800, l.c. 802.] The doctrine on that subject laid down in the case of State v. Conway, 241 Mo. 271, we believe is sound, and it is now held by a majority of this court. [State v. Burrell, 252 S.W. l.c. 711.] See concurring opinion of GRAVES, J., in the Swarens Case, 241 S.W. l.c. 941. Here the court in Instruction 2 undertook to instruct upon the entire case and authorized a verdict, and in doing so did not instruct on all questions of law arising from the evidence, and therefore instruction numbered two was erroneous, and the Attorney-General is right in confessing error in that respect.
The judgment is reversed and the cause remanded. All concur. *Page 294